DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 01/10/2022. As directed by the amendment:  claim 15 is amended and claims 21-25 have been added.  Thus, claims 1-25 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 1, filed 01/10/2022, with respect to the claim objections have been fully considered and are persuasive. The amendment to the claim overcomes the minor informalities. The objection of claim 15 has been withdrawn. 
Applicant’s arguments, see pages 1-6, filed 01/10/2022, with respect to the rejections of claims 1-14 under USC 103 have been fully considered and are persuasive. As per the applicant-initiated interview held on February 15, 2022, the examiner agrees that Lombardo (US 20190110788 A1) cannot be modified by Griffiths (US 20170202567 A1) and Viola (US 20100030239 A1). The applicant particularly argued that the articulating suture hook of Lombardo cannot be modified such that outer tube is slidable within the stiffening shaft as the outer tube is fixed at its proximal end to the stiffening tube. 
Applicant’s arguments, see pages 7-8, filed 01/10/2022, with respect to the rejections of claims 15-20 under USC 103 have been fully considered and are persuasive. The applicant submits similar arguments in the combination of Lombardo in view of Griffiths as to claim 1. The examiner finds these arguments to be persuasive for similar reasons.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Murray, Viola and Griffiths.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an actuation element (configured to apply a force to the flexible tip) in claim 1.
In regards to claim 1, “an actuation element” in ll 8 and “the actuation element configured to apply a force to the flexible tip” in ll 15 invoke 112(f) because “element” is a generic placeholder modified by the functional language “actuation” and “actuation configured to apply a force to the flexible tip” and is further not modified by sufficient structure. For the purpose of prior art examination the examiner will interpret the limitation to be an actuation cable 428 (see applicant specification, pg. 12 – 13, ll 33 – 3, Figs. 6A – 6B). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 20150088165 A1), herein referenced to as “Murray”, Viola et al (US 20100030239 A1) and Griffiths et al (US 20170202567 A1), herein referenced to as “Griffiths”.
In regards to claim 1, Murray discloses: A suture passer 100 (see Figs. 2-12, [0033]) for introducing a suture 106 (see Fig. 3, [0033]) through cortical bone 20’ (see Figs. 10-12, [0062]) the suture passer 100 comprising: a body 112 (see Figs. 2-12, [0034]) having a proximal end 126 (see Figs. 2-12, [0037]), a distal end 124 (see Figs. 2-12, [0037]), finger grips 120a-d (see Figs. 2-12, [0035]) and a hollow portion 136/passageway (see Figs. 2-12, [0041]-[0042]) , the hollow portion 136 extending through the body 112 (see [0042]); a sheath 114 (see Figs. 2-12, [0042]) connected to the distal end 124 of the body 112 (see Figs. 2 and 3) and being substantially hollow 140 (see [0046]), the sheath 114 defining a longitudinal axis L (see Figs. 2-12, [0034]); and an introducer shaft 104 (see Figs. 2-12 [0033])  having a suture lumen the lumen of 104 (see [0033], 104 is configured to pass a suture and [0041], the suture is within the suture delivery member 104) extending therethrough generally parallel to the longitudinal axis (106 while within 104 and within 114, will be generally parallel to L), the introducer shaft 104 movably mounted (see [0046], slideably seat the suture delivery member 104) within the hollow 140 of the sheath 114, the introducer shaft 104 including a flexible tip 110 (see Figs. 2-12, [0033]), the introducer shaft 104 movable relative to the sheath 114 between a retracted configuration retracted configuration (see Fig. 11, [0033]) wherein the flexible tip 110 is positioned within the sheath 114 and extends substantially parallel (while within 114, which is parallel to the longitudinal axis, the flexible tip 110 would also be parallel to the longitudinal axis) to the longitudinal axis L and an extended configuration advanced configuration (see Figs. 2 and 12, [0033]). Murray does not explicitly disclose: through two holes spaced at a fixed distance through a cortical portion of a patient's bone, an actuation element; wherein the flexible tip has an approximate one hundred eighty degree (180°) turn,  the actuation element configured to apply a force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration, a base of the flexible tip and a distal tip of the flexible tip define a first distance in the extended configuration, the flexible tip of the introducer shaft exposed from a distal end of the sheath in the extended configuration.
However, Viola teaches a suture stitching device in an analogous field of invention, with a body 200 (see Figs. 1 – 15), finger grips 204 (see Figs. 1 – 15), an introducer shaft 122 (see Figs. 1 – 15), and a flexible tip 104 (see Figs. 1 – 15). Viola further teaches: an actuation element 108a (see Fig. 1, [0079], according to the 112(f) interpretation of the claim, this element meets the definition of an articulation cable, which is disclosed by Viola), the actuation element 108a configured to apply a force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration (see [0079], by drawing the cable a force is applied to the flexible tip which causes to tip to bend, which goes from a relaxed configuration to an extending configuration). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Viola and have a suture passer with an actuation lumen with an anchor for fixing a distal end of an actuation element, the actuation element configured to apply a force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration. Motivation for such can be found in Viola as an actuation element can aid in articulating the flexible tip with greater control from a user. 
The combination of Murray and Viola does not teach: through two holes spaced at a fixed distance through a cortical portion of a patient's bone; the extended configuration, wherein the flexible tip has an approximate one hundred eighty degree (180°) turn,  a base of the flexible tip and a distal tip of the flexible tip define a first distance in the extended configuration, the flexible tip of the introducer shaft exposed from a distal end of the sheath in the extended configuration.  
However, Griffiths teaches a device in the same field of invention, a drill for forming a curved tunnel in bone, that has a sheath 108 (see Figs. 2A – 2C and 4 – 5D), finger grips 104 (see Figs. 2A – 2C, and 3), an introducer sheath 112 (see Figs. 2A and 4 – 5A) a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D), the introducer shaft 112 movable relative to the sheath 108 between a retracted configuration (see Fig. 5A – 5B) wherein the flexible tip is positioned within the sheath (see Fig. 5A – 5B). Griffiths furthermore teaches through two holes 83a and 83b (see Fig. 1C, [0033], ll 17 – 21) spaced at a fixed distance 83 (see Fig. 1C, [0033], ll 17 – 18) through a cortical portion of a patient's bone; the introducer shaft 112 movable relative to the sheath 108 between a retracted configuration (see Fig. 5A – 5B) wherein the flexible tip is positioned within the sheath (see Fig. 5A – 5B) and extends substantially parallel to the longitudinal axis (See Fig 5A, and annotated Fig. 5B below) and an extended configuration (see Figs. 1C, 2C, 5D and 6B) wherein the flexible tip has an approximate one hundred eighty degree (180°) turn (see Figs. 1C, 2C, 5D, and 6B; these figures show the tip curving around at 180°), a base 83a (see Fig. 1C, [0033], ll 17 – 19, the first bone location is at the same level as the base of the flexible tip 110) of the flexible of the flexible tip and a distal tip 83b (see Fig. 1C, [0033], ll 17 – 21, the second bone location is at the same level as the tip of the flexible tip 110) of the flexible tip define a first distance 83 (see Fig. 1C, [0033], ll 17 – 18, the diameter of the radius would be the first distance) in the extended configuration, the flexible tip 110 of the introducer shaft 112 exposed from a distal end 109a (see Fig. 5D, [0036], the flexible tip is exposed from a distal end of 108) of the sheath 108 in the extended configuration (see Fig. 5D). 


    PNG
    media_image1.png
    665
    839
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer with a retracted configuration in which the flexible tip is substantially parallel 
In regards to claim 2, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 1, see 103 rejection above. Murray does not teach: wherein the introducer shaft includes an actuation lumen extending substantially parallel to the longitudinal axis in the retracted position. Viola further teaches: wherein the introducer shaft 122 includes an actuation lumen 108 (see Fig. 7, [0079], ll 1 – 5) extending substantially parallel to the longitudinal axis (see Fig. 7) in the retracted position (Fig. 7 shows the retracted position in which the flexible tip is not angled).
In regards to claim 4, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 1, see 103 rejection above. Murray does not disclose: wherein the flexible tip is comprised of at least six wedge-shaped segments. 
However, Griffiths teaches: a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: wherein the flexible tip 110 is comprised of at least six wedge-shaped segments (see annotated Fig. 5C below). 

    PNG
    media_image2.png
    542
    800
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer wherein the flexible tip is comprised of at least six wedge-shaped segments. Motivation for such can be found in Griffiths as the wedge-shaped segments allow for the radius of the curvature to remain constant which increased the reliability of the device’s function (see [0038]). 
In regards to claim 5, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 4, see 103 rejection above. Murray does not explicitly disclose: wherein at least one of the least six wedge-shaped segments includes an anchor for fixing a distal end of the actuation element.
However, Viola in a similar field of invention teaches at least one of the six wedge-shaped segments (see annotated Fig. 7 below) on a flexible tip 104. Viola further teaches: at least one of the six (see annotated Fig. 7 below) includes an anchor 108b (see Fig. 7, [0096], ll 1 – 6) for fixing a distal end 108b of an actuation element 108a (see Fig. 7, [0096], ll 1 – 6).

    PNG
    media_image3.png
    215
    782
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Viola and have a suture passer wherein at least one of the least six wedge-shaped segments includes an anchor for fixing a distal end of the actuation element. Motivation for such can be found in Viola as the anchor fixed to a distal end of an actuation element can aid in articulating the flexible tip with greater control from a user. 
In regards to claim 6, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Griffiths further teaches: wherein the first distance 83 is approximately equal to the fixed distance 83. 
In regards to claims 7 and 8, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Murray does not explicitly disclose: wherein the flexible tip includes a first wedge-shaped segment; wherein the first wedge-shaped segment includes a first proximal angled surface and a first distal angled surface, a plane defined generally perpendicular relative to the longitudinal axis, the first proximal angled surface defining a first acute angle relative to the plane and the first distal angled surface defining a second acute angle relative to the plane.
However, Griffiths teaches: a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: wherein the flexible tip 110 is flexible tip includes a first wedge-shaped segment (see annotated Fig. 5C below); wherein the first wedge-shaped segment (see annotated Fig. 5C below) (see annotated Fig. 5C below, since they are wedges, a proximal side of the wedge will be angled) and a first distal angled surface (see annotated Fig. 5C below, since they are wedges, a distal side of the wedge will be angled), a plane defined generally perpendicular (see annotated Fig. 5C below) relative to the longitudinal axis (see annotated Fig. 5C below), the first proximal angled surface defining a first acute angle relative to the plane (see annotated Fig. 5C below) and the first distal angled surface defining a second acute angle relative to the plane (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below).

    PNG
    media_image4.png
    542
    800
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer wherein the flexible tip includes a first wedge-shaped segment; wherein the (see [0038]). 
In regards to claim 9, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 8, see 103 rejection above. Murray, Griffiths and Viola do not explicitly teach: wherein the first acute angle is approximately ten to fifteen degrees (10-15°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Murray, Griffiths and Viola to have the first acute angle be approximately ten to fifteen degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Murray, Viola and Griffiths would not operate differently with the first acute angle be approximately ten to fifteen degrees as the angles would allow for a 180 degree turn. Further, applicant places no criticality on the range claimed, (see current specification, [0032], ll 23 – 26). 
In regards to claim 10, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Murray does not explicitly disclose: wherein the flexible tip is comprised of a plurality of wedge-shaped segments.
110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: wherein the flexible tip 110 is comprised of at least six wedge-shaped segments (see annotated Fig. 5C below claim 4). 
In regards to claim 11, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 10, see 103 rejection above. Griffith further teaches: wherein each of the wedge-shaped segments includes a proximal angled surface and a distal angled surface (see Fig. 8C, since they are wedges, the proximal and distal sides of each of the wedges will be angled).
In regards to claim 12, the combination of Murray, Viola and Griffiths teaches: the suture passer of claim 11, see 103 rejection above. Griffith further teaches: wherein each of the proximal angled surfaces define a first 10acute angle relative to a plane (see annotated Fig. 5c below claim 8) defined substantially perpendicular to the longitudinal axis and each of the distal angled surfaces define a second acute angle relative to the plane (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below).
In regards to claim 13, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 12, see 103 rejection above. Griffiths further teaches: wherein the first acute angle is substantially equal to the second acute angle (see Fig. 8C as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the acute angles to be equal to each other).
In regards to claim 14, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 12, see 103 rejection above. Murray, Griffiths and Viola do not explicitly teach: wherein the first and second acute angle are approximately ten to fifteen degrees (10-15°).  
 has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Murray, Viola and Griffiths would not operate differently with the first and second acute angles be approximately ten to fifteen degrees as the angles would allow for a 180 degree turn. Further, applicant places no criticality on the range claimed, (see current specification, [0032], ll 23 – 26). 
In regards to claim 21, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Viola further teaches: the actuation element. Viola does not teach is constructed of a nitinol or shape-memory rod. 
However, Murray discloses: the use of Nitinol or shape-memory polymers in tubes and/or rod like objects (see [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viola to incorporate the teachings of Murray and have the actuation element made with nitinol or a shape-memory. This is due to the use of nitinol or shape-memory polymers are common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
Thus, the combination of Murray and Viola would teach: the actuation element is constructed of a nitinol or shape-memory rod.

Murray discloses using nitinol in the elements of the suture passer (see [0052]) but is silent as to the method of forming and constructing by three-dimensional printing. The claimed phrase “are integrally formed and constructed by three-dimensional printing” is being treated as a product by process limitation; that is, that the body, the sheath, the actuation element, and the introducer shaft are made by three-dimensional printing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Murray is silent as to the process used to form and construct the body, the sheath, the actuation element, and the introducer shaft, it appears that the suture passer in Murray would be the same or similar as claimed; especially since both applicant’s suture passer and the prior art is made of nitinol (see instant specification [0034]).
In regards to claim 23, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 2, see 103 rejection above. Murray discloses: the longitudinal axis L extending through the suture lumen the lumen of 104. Viola further teaches: wherein the actuation element 108a is comprised of a wire 108a that extends through the actuation lumen 108 (see Fig. 7, [0078]), and is offset from the longitudinal axis (the longitudinal axis of Viola, would run between 108a and 112a). 
In regards to claim 24, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Griffiths further teaches: wherein the flexible tip 110 is configured to move to the approximate one hundred eighty degree (180°) turn shape when the introducer shaft 112 moves from the retracted configuration (see Fig. 2B) to the extended configuration (see Fig. 2C). 
Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Griffiths.
In regards to claim 15, Murray discloses: A suture passer 100 (see Figs. 2-12, [0033]) for introducing a suture 106 (see Fig. 3, [0033]) through cortical bone 20’ (see Figs. 10-12, [0062]) the suture passer 100 comprising: a body 112 (see Figs. 2-12, [0034]) having a proximal end 126 (see Figs. 2-12, [0037]), a distal end 124 (see Figs. 2-12, [0037]), finger grips 120a-d (see Figs. 2-12, [0035]) and a hollow portion 136/passageway (see Figs. 2-12, [0041]-[0042]) , the hollow portion 136 extending through the body 112 (see [0042]); a sheath 114 (see Figs. 2-12, [0042]) connected to the distal end 124 of the body 112 (see Figs. 2 and 3) and being substantially hollow 140 (see [0046]), the sheath 114 defining a longitudinal axis L (see Figs. 2-12, [0034]); and an introducer shaft 104 (see Figs. 2-12 [0033])  having a suture lumen the lumen of 104 (see [0033], 104 is configured to pass a suture and [0041], the suture is within the suture delivery member 104) extending therethrough generally parallel to the longitudinal axis (106 while within 104 and within 114, will be generally parallel to L), the introducer shaft 104 movably mounted (see [0046], slideably seat the suture delivery member 104) within the hollow 140 of the sheath 114, the introducer shaft 104 including a flexible tip 110 (see Figs. 2-12, [0033]), the introducer shaft 104 movable relative to the sheath 114 between a retracted configuration retracted configuration (see Fig. 11, [0033]) wherein the flexible tip 110 is positioned within the sheath 114 and extends substantially parallel (while within 114, which is parallel to the longitudinal axis, the flexible tip 110 would also be parallel to the longitudinal axis) to the longitudinal axis L and an extended configuration advanced configuration (see Figs. 2 and 12, [0033]).
Murray does not explicitly disclose: the flexible tip comprised of a plurality of wedge-shaped segments, each of the wedge-shaped segments including a proximal angled surface and a distal angled surface, and an extended configuration wherein the flexible tip is exposed from a distal end of the sheath and has an approximate one hundred eighty degree (1800) turn, the proximal angled surfaces of 
However, Griffiths teaches a device in the same field of invention, a drill for forming a curved tunnel in bone, that has a sheath 108 (see Figs. 2A – 2C and 4 – 5D), finger grips 104 (see Figs. 2A – 2C, and 3), an introducer sheath 112 (see Figs. 2A and 4 – 5A) a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: through two holes 83a and 83b (see Fig. 1C, [0033], ll 17 – 21) spaced at a fixed distance 83 (see Fig. 1C, [0033], ll 17 – 18) through a cortical portion of a patient's bone, a plurality of wedge-shaped segments 122 and 124 (see annotated Fig. 5C, below claim 4), an extended configuration (see Figs. 1C, 2C, 5D and 6B) wherein the flexible tip exposed from a distal end 109a (see Fig. 5D, [0036]) of the sheath 108 has an approximate one hundred eighty degree (180°) turn (see Figs. 1C, 2C, 5D, and 6B; these figures show the tip curving around at 180°), the proximal angled surfaces (see annotated Fig. 5C below) of the plurality of wedge-shaped segments and the distal angled surfaces (see annotated Fig. 5C below) spaced from each other in the retracted position (see Fig. 5C, there are gaps between the wedges thus the distal and proximal angles are spaced from each other)  and in facing engagement, respectively, in the extended configuration (see Fig. 5D, the angled surfaces of the wedges face each other in the extended configuration as the face a neighboring distal or proximal surface of the next wedge). 

    PNG
    media_image5.png
    963
    851
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Griffiths and have a suture passer with a flexible tip with a plurality of wedge-shaped segments and an extended configuration wherein the flexible tip exposed from a distal end of the sheath and has an approximately 
In regards to claim 16, the combination of Murray and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein the plurality of wedge-shaped segments (see annotated Fig. 5c below claim 4) includes eight wedge-shaped segments (see annotated Fig. 5c below claim 4).
In regards to claim 17, the combination of Murray and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein the plurality of wedge-shaped segments (see annotated Fig. 5c below claim 4) includes six wedge-shaped segments (see annotated Fig. 5c below claim 4).
In regards to claim 18, the combination of Murray and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein each of the proximal angled surfaces (see annotated Fig. 5c below claim 8) define a first acute angle relative to a plane (see annotated Fig. 5C below claim 4) defined perpendicular to the longitudinal axis (see annotated Fig. 5c below claim 4) and each of the first acute angles are substantially the same (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below claim 4, and furthermore as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the first acute angles to be equal to each other).
In regards to claim 19, the combination of Murray and Griffiths teaches: The suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein each of the distal angled surfaces (see annotated Fig. 5c below claim 8) define a second acute angle relative to a plane (see annotated Fig. 5c below claim 4) defined perpendicular to the longitudinal axis (see annotated Fig. 5c below claim 4) and each of the second acute angles are substantially the same (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below claim 4, and furthermore as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the second acute angles to be equal to each other).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Griffiths as applied to claim 15 above, and further in view of Viola.
In regards to claim 20, the combination of Murray in view of Griffiths teaches, the suture passer of claim 15, see 103 rejection above. The combination of Murray and Griffiths does not teach: wherein the introducer shaft includes an actuation lumen extending substantially parallel to the longitudinal axis in the retracted position; wherein at least one of the six wedge-shaped segments includes an anchor for fixing a distal end of an actuation element.
However, Viola teaches a suture stitching device in an analogous field of invention, with a body 200, finger grips 204, an introducer shaft 122, and a flexible tip 104. Viola further teaches:  wherein the introducer shaft 122 includes an actuation lumen 108 (see Fig. 7, [0079], ll 1 – 5) extending substantially parallel to the longitudinal axis (see Fig. 7) in the retracted position (Fig. 7 shows the retracted position in which the flexible tip is not angled); at least one of the six wedge-shaped segments (see annotated Fig. 7 below claims 2 and 5) includes an anchor 108b (see Fig. 7, [0096], ll 1 – 6) for fixing a distal end of an actuation element 108a (see Fig. 7, [0096], ll 1 – 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Murray in view of Griffiths to incorporate the teachings of Viola and have a suture passer with an actuation lumen with an anchor for fixing a distal end of an actuation element. Motivation for such can be found in Viola as an actuation element can aid in articulating the flexible tip with greater control from a user. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Viola and Griffiths as applied to claim 1 above, and further in view of Lore et al (US 20160242761 A1), herein referenced to as “Lore”.
In regards to claim 22, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Murray discloses using nitinol in the elements of the suture passer (see [0052]). The combination of Murray, Viola and Griffiths does not explicitly teach: wherein the body, the sheath, the actuation element and the introducer shaft are integrally formed and constructed by three-dimensional printing. The claimed phrase “are integrally formed and constructed by three-dimensional printing” means that the elements are made by a 3D printing technique, as explained in the instant application. 
Lore teaches in a similar field of invention, a device for suturing tissue with elements made of nitinol (see [0070]), wherein is taught that 3D printing is a technique of manufacturing medical devices and their parts (see [0143]). 
Therefore, even if “3D printing” results in different structural characteristics of the end product than other constructing methods, it still would have been prima facie obvious at the time the invention was made to use a “3D printed” material in Murray as claimed since Lore teaches that 3D printing is recognized as a useful technique for forming parts for medical devices.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Viola and Griffiths as applied to claim 1 above, and further in view of Mers Kelly et al (US 5919199 A), herein referenced to as “Mers Kelly”.
In regards to claim 22, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. The combination of Murray, Viola, and Griffiths does not teach: where the distal tip has a cone-shape.
However, Mers Kelly in a similar field of invention teaches a suture passer 10, with a flexible tip 14 with a distal tip 38. Mer Kelly further teaches: where the distal tip 38 has a cone-shape (see Fig. 6, col. 3, ll 20-31).
The substitution for one known element (the distal tip of Griffiths) for another (the cone-shaped distal tip as shown in Mers Kelly) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the cone-shaped distal tip shown in Mers Kelly would have yielded predictable results, namely, allowing the flexible tip to more easily navigate tunnels in bone, as the tapered shape of a cone allows for a smoother fit.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771